Remarks
Claims 1-4, 7-10, 12-19, and 21-24 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive.
Applicant alleges “Specifically, Khozani does not teach or suggest the following recitations:” and copies in 12 lines of claim 1 with limitations labeled 1-3.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
Applicant then cites limitation 1, appears to explain Applicant’s understanding of a portion of the rejection, Applicant’s understanding of a portion of the reference, and alleges “Nowhere does Khozani, teaches or suggests” and then provides a very highlighted version of a modified version of this limitation not found verbatim in claim 1.  However, Applicant fails to provide any argument as to why Applicant believes Khozani fails to disclose this subject matter.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Indeed, Khozani discloses this limitation, as it is found in claim 1, as follows:
Provide a virtual container to an analyst user and allow the analyst user to access to the virtual container in order to analyze the suspicious information, wherein the virtual container operates within an isolation system that comprises a plurality of virtual containers for a plurality of analysts that provides physical separation and logical separation when analyzing the suspicious information (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; providing data, having any form of analyst user control the system (e.g., all systems are controlled by analyst users/administrators/etc.), an analyst explicitly performing some review/analysis/updating, manual review, semi-automatic analysis, etc., as examples; Exemplary Citations: for example, Figure 2 and associated written description, as well as all above citations; system is physically separate from other systems, for example; Exemplary Citations: for example, Figure 2 and associated written description, as well as all above citations; system is logically separate from other systems, for example.  Also found in additional sections, such as sandboxes, seen throughout the cited portions (e.g., Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures), for example);
Applicant then notes limitation 2, provides Applicant’s understanding of a portion of the rejection, and alleges “Nowhere does Khozani teaches or suggests” a very highlighted version of a modified version of this limitation not found verbatim in claim 1.  However, Applicant fails to provide any argument as to why Applicant believes Khozani fails to disclose this subject matter.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Indeed, Khozani discloses this limitation, as it is found in claim 1, as follows:
Set, automatically, virtual environment configurations for the virtual container based on configurations of a target computer system from which the suspicious information was received and the virtual environment configurations may be changed by the analyst user (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; feedback from analysts, automatic, semi-automatic, and manual processing, for example);
Applicant then notes limitation 3, provides Applicant’s understanding of a portion of the rejection, and alleges “Nowhere does Khozani teaches or suggests” the in response to limitation of claim 1.  However, Applicant fails to provide any argument as to why Applicant believes Khozani fails to disclose this subject matter.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Indeed, Khozani discloses this limitation of claim 1 as follows:
In response to allowing the analyst user to analyze the suspicious information, automatically performing analysis of the suspicious information in parallel, via an automated intelligent engine (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; any form of automatic analysis, such as signature checking, hashing, static analysis, dynamic analysis, running binaries in sandboxes, debugging, or the like, as examples); and
Therefore, despite Applicant’s general allegations, Shiravi Khozani discloses the limitations for which Applicant provides general allegations, but no actual arguments.  

Information Disclosure Statement
The information disclosure statement filed 8/17/2022 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.  
The information disclosure statement filed 8/17/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant provided a signed certification statement stating that “no item of information contained in the information disclosure statement ... was known to any individual designated in 37 CFR 1.56(c) more than three months prior to the filing of the information disclosure statement.”  However, Applicant Bank of America was well aware of multiple documents in the IDS since the Applicant is the Applicant of the document.  For example, the Yu publication from 2015 also has Bank of America as Applicant.  Therefore, Applicant has falsely signed this certification statement and the IDS cannot be considered.  
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 12-19, and 21-24 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shiravi Khozani (U.S. Patent Application Publication 2016/0328742).
Regarding Claim 1,
Shiravi Khozani discloses a system for isolated access and analysis of suspicious code in a disposable computing environment using a user interface and an automated intelligent system, the system comprising:
One or more memory devices storing computer readable code (Exemplary Citations: Figure 13 and associated written description, as well as all below citations; memory, for example); and
One or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer readable code to (Exemplary Citations: Figure 13 and associated written description, as well as all below citations; processor, for example):
Receive an indication of suspicious information (Exemplary Citations: for example, Paragraphs 93, 102, 111, 117, 126, 143, 178-183, 192, 220, 222, 244, 257, 258, 324, and associated figures; receive samples, inputs, code for analysis, further analysis, etc., as examples);
Provide a virtual container to an analyst user and allow the analyst user to access to the virtual container in order to analyze the suspicious information, wherein the virtual container operates within an isolation system that comprises a plurality of virtual containers for a plurality of analysts that provides physical separation and logical separation when analyzing the suspicious information (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; providing data, having any form of analyst user control the system (e.g., all systems are controlled by analyst users/administrators/etc.), an analyst explicitly performing some review/analysis/updating, manual review, semi-automatic analysis, etc., as examples; Exemplary Citations: for example, Figure 2 and associated written description, as well as all above citations; system is physically separate from other systems, for example; Exemplary Citations: for example, Figure 2 and associated written description, as well as all above citations; system is logically separate from other systems, for example.  Also found in additional sections, such as sandboxes, seen throughout the cited portions (e.g., Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures), for example);
Set, automatically, virtual environment configurations for the virtual container based on configurations of a target computer system from which the suspicious information was received and the virtual environment configurations may be changed by the analyst user (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; feedback from analysts, automatic, semi-automatic, and manual processing, for example);
Allow the analyst user to analyze the suspicious information within the virtual container (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; as just explained, for example);
In response to allowing the analyst user to analyze the suspicious information, automatically performing analysis of the suspicious information in parallel, via an automated intelligent engine (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; any form of automatic analysis, such as signature checking, hashing, static analysis, dynamic analysis, running binaries in sandboxes, debugging, or the like, as examples); and
Identify at least one harmful information in the suspicious information based on performing analysis of the suspicious information in parallel (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; malware found based on the above, for example).  
Regarding Claim 14,
Claim 14 is a method claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a computer program product claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Shiravi Khozani discloses in response to identifying the at least one harmful information in the suspicious information, determine a type of the at least one harmful information (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; bot, C2 server, component, encrypted communication, hash/signature of malware, etc., as examples); and
Generate and transmit one or more notifications to one or more users based on the type of the at least one harmful information (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; any notification, including any display of any of the above, results of analysis being given to analyst for creating milkers, or the like, as examples).  
Regarding Claim 15,
Claim 15 is a method claim that corresponds to system claim 2 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a computer program product claim that corresponds to system claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Shiravi Khozani discloses that the indication of the suspicious information is received from a target user (Exemplary Citations: for example, Paragraphs 93, 102, 111, 117, 126, 143, 178-183, 192, 220, 222, 244, 257, 258, 324, and associated figures; any user that is the target of the code at any time, such as the analyst in being given the code, for example).  
Regarding Claim 16,
Claim 16 is a method claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 21,
Claim 21 is a computer program product claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Shiravi Khozani discloses that the indication of the suspicious information is received automatically from an organization system (Exemplary Citations: for example, Paragraphs 93, 102, 111, 117, 126, 143, 178-183, 192, 220, 222, 244, 257, 258, 324, and associated figures).  
Regarding Claim 17,
Claim 17 is a method claim that corresponds to system claim 4 and is rejected for the same reasons.  
Regarding Claim 22,
Claim 22 is a computer program product claim that corresponds to system claim 4 and is rejected for the same reasons.  
Regarding Claim 7,
Shiravi Khozani discloses that the isolation system is accessed through an API located on an analyst computer system, on the isolation system, or on an API system (Exemplary Citations: for example, Paragraphs 205-217 and associated figures; communications using APIs, for example).  
Regarding Claim 8,
Shiravi Khozani discloses create the plurality of virtual containers for the plurality of analysts, wherein each of the plurality of virtual containers are specific to each of the plurality of analysts (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; use of multiple analysts, each having access to a set of data, code, sandbox or the like, for example).  
Regarding Claim 23,
Claim 23 is a computer program product claim that corresponds to system claim 8 and is rejected for the same reasons.  
Regarding Claim 9,
Shiravi Khozani discloses create the virtual container when the analyst user accesses the system (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; the above is only created for the analyst when the analyst is using the system, for example).  
Regarding Claim 10,
Shiravi Khozani discloses receive updated virtual environment configurations from the analyst user for the virtual container for the suspicious information (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; feedback from analysts, automatic, semi-automatic, and manual processing, for example).  
Regarding Claim 12,
Shiravi Khozani discloses convert an originally format of the suspicious information into an analysis format that can be reviewed using a non-native application (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures; normalizing or formatting the code/data for analysis by the analysis system’s application(s), for example).  
Regarding Claim 24,
Claim 24 is a computer program product claim that corresponds to system claim 12 and is rejected for the same reasons.  
Regarding Claim 13,
Shiravi Khozani discloses that each of the plurality of virtual containers are specific to each of the plurality of analysts (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures); and
A non-native application is provided that transforms a format of the suspicious information for analyzing the suspicious information (Exemplary Citations: for example, Paragraphs 93-97, 99, 102-107, 109-111, 117, 123-127, 144-146, 156, 168, 169, 178-196, 207, 220-226, 239, 244-247, 252, 257, 258, 263, 264, 312-316, 321-334, and associated figures).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432